Works, J., dissenting.—
I dissent. I cannot agree to the doctrine announced in Grimm v. O’Connell, 54 Cal. 524, and eases following it, that a recital in a tax deed showing that the property was wrongly assessed, when it was not, as a matter of fact, renders such deed void. The recital referred to is not a necessary part of the deed, and is not required to be set out. (Pol. Code, secs. 3776, 3786.) The certificate of purchase is required to state, when known, the name of the person assessed. This is not a requirement that it shall state how or to whom it was assessed. If assessed to unknown owners, no recital is required. The deed is required to recite the matters recited in the certificate.
The decisions referred to are based upon the assumption that the deed must state to whom or how the property is assessed. The result of the decisions is, that, although the assessment and sale were properly made, the deed must be held void, and the title defeated, solely because of a false recital in the deed, which, if true, would show the assessment to have been invalid, and this, too, where the recital is one which, by a fair construction of the sections of the code relating to the subject, need not be set out in the deed at all, and should be treated as surplusage.
In my judgment, the cases cited in support of this doctrine were wrongly ‘decided, and should be overruled.